2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 1 of 14




                          EXHIBIT A
           STATE COURT PLEADINGS
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 2 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 3 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 4 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 5 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 6 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 7 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 8 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 9 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 10 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 11 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 12 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 13 of 14
2:19-cv-01431-DCN-MGB   Date Filed 05/16/19   Entry Number 1-1   Page 14 of 14
